Citation Nr: 1632508	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  04-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left foot/ankle disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for gouty arthritis.

7.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  Jurisdiction of this matter is currently with the RO located in Montgomery, Alabama. 

In the July 2003 rating decision now on appeal, the RO, in pertinent part, denied service connection for bilateral hearing loss, pseudofolliculitis barbae, a low back disability, costochondritis, chronic sinusitis, bilateral shoulder disabilities, bilateral hallux valgus, a bilateral ankle disability, a right knee disability, and arthritis, later clarified to be gouty arthritis.  

Before the matter was certified to the Board, in a November 2006 rating decision, the RO granted service connection for right ankle sprain and assigned an initial 10 percent disability rating, effective January 14, 2003.  This grant of service connection constitutes a full award of the benefit sought on appeal with respect to the issue of entitlement to service connection for a right ankle disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, the issue is no longer in appellate status.  Id. at 1158 (a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).
In August 2007, the appellant testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In a November 2007 decision, the Board granted service connection for pseudofolliculitis barbae and costochondritis.  The remaining issues on appeal were remanded to the RO for additional evidentiary development.  

Following completion of that evidentiary development, in a March 2009 decision, the Board denied service connection for bilateral hearing loss and bilateral hallux valgus.  The Board remanded the remaining issues on appeal for due process considerations.  In September 2009, the Board again remanded the matter to the RO for additional evidentiary development.

In May 2012, the Board, in pertinent part, denied the issues of service connection for a right shoulder disability, left shoulder disability, right knee disability, left foot/ankle disability, low back disability, gouty arthritis, and chronic sinusitis.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the August 2007 hearing.  In order to remedy any such potential error, the Board sent the appellant a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the appellant requested only to have the prior decision vacated and a new one issued in its place. 
In April 2014, the Board again denied the issues of service connection for a right shoulder disability, left shoulder disability, right knee disability, left foot/ankle disability, low back disability, gouty arthritis, and chronic sinusitis.  

The Veteran appealed the April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Memorandum Decision, the Court vacated the Board's April 2014 decision and remanded the appeal for additional proceedings.  The case is now returned to the Board.
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  The records in the paperless claims files have been reviewed by the Board in adjudicating this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2015 Memorandum Decision, in pertinent part, questioned the adequacy of a November 2009 VA examination report.  With specific regard to the issue of service connection for chronic sinusitis, the VA examiner had stated that the Veteran had sinusitis in service, but then stated that there was no acute sinusitis.  With regard to the issue of service connection for a back disability, the VA examiner had stated that the date of onset of the back condition was 1980 (which would have been during active service), but then noted that the back condition was less likely as not caused by or had its onset in service, without reconciling this conclusion with the fact that he was in service in 1980.  With regard to the issue of service connection for a left foot/ankle disability, the VA examiner opined that the Veteran's left foot/ankle disabilities were less likely as not caused by or had their onset in service, but did not provide rationale that considered that the Veteran had in-service treatment for his left foot in December 1981. 

Additionally, the December 2015 Memorandum Decision pointed out that in its September 2009 Remand, the Board had noted the Veteran's history of gout, also characterized as inflammatory arthritis or gouty arthritis, and that the record had reflected documentation of arthritis and degenerative joint disease, without specific joints being identified.  The Board indicated that the arthritis diagnosis could have been related to the Veteran's bilateral shoulder, bilateral knee, and left foot/ankle disabilities.  The VA examiner's only statement regarding gout in relation to the Veteran's other disabilities was said to have been that there was gout to multiple joints (knees, shoulders, and ankles).  The VA examiner's other references to gout concerned only the factual matter of when gout was diagnosed.  As such, the Memorandum Decision concluded that an opinion is required that addresses gout in relation to the other claimed disabilities.

Finally, the Memorandum Decision referenced a private medical record from the Veteran's primary care physician, J. A. Lockwood, M.D., dated in November 2009.  Although Dr. Lockwood had noted a history of osteoarthritis and gout, apparently dating to his military service, and treatment for acute inflammatory arthritis involving the ankles and lower extremities dating back to June 1998, this was not adequately discussed by the Board in the April 2014 decision.  As such, the Board finds that the additional medical opinion to be obtained as a result of this remand must consider the medical evidence provided by Dr. Lockwood.

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted chronic sinusitis.  The claims file must be sent to the examiner for review.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran has at any time over the course of this appeal had a diagnosis of chronic sinusitis?

(b)  If so, is it at least as likely as not that the Veteran's diagnosed chronic sinusitis had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for sinusitis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted right and left shoulder disabilities, right knee disability, left foot/ankle disability, low back disability, and gouty arthritis.  The claims file must be sent to the examiner for review.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran has at any time over the course of this appeal had a diagnosis of a right and/or left shoulder disability, right knee disability, left foot/ankle disability, low back disability, and/or gouty arthritis?

(b)  If so, is it at least as likely as not that the Veteran's diagnosed right and/or left shoulder disability, right knee disability, left foot/ankle disability, low back disability, and/or gouty arthritis had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(c)  With specific regard to the issue of service connection for a back disability, the VA examiner is directed to consider in-service treatment for back symptoms in 1980, during the Veteran's period of active service.

(d)  With specific regard to the issue of service connection for a left foot/ankle disability, the VA examiner is directed to consider that the Veteran had in-service treatment for his left foot in December 1981.

(e)  With specific regard to the issues of service connection for right and/or left shoulder disability, right knee disability, left foot/ankle disability, and low back disability, the VA examiner is directed to address the Veteran's gout in relation to these claimed disabilities, to include a description of the nature of diagnosed gout and/or arthritis disability on each specific joint.

(f)  The VA examiner is directed to consider all favorable medical evidence of record provided by Dr. Lockwood, to specifically include a November 2009 letter establishing a 
history of osteoarthritis and gout, apparently dating to the Veteran's active service, and treatment for acute inflammatory arthritis involving the ankles and lower extremities dating back to June 1998.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

The absence of evidence of treatment for a particular disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




